PER CURIAM:
This claim was submitted to the Cour for decision upon a Stipulation entered into by counsel on behalf of the parties wherein certain facts and circumstances of the claim were agreed to as follows:
1. On December 14, 1998, claimant Robert Dean was a pedestrian crossing a bridge over the Coal River near St. Albans in Kanawha County. While crossing the bridge, Mr. Dean stepped into a hole in the walkway and was injured.
2. On the date in question, respondent was responsible for the maintenance of the bridge on U. S. Route 60 that crosses the Coal River near St. Albans, Kanawha County, and was aware of the condition of the bridge.
4. As a result of this incident, claimant sustained personal injuries. The damages exceeded the amount of $15,000.00. However, claimant agreed to settle and relinquish this claim for the amount of $5,000.00.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the bridge on U. S. Route 60 in Kanawha County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the personal injuries sustained by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $5,000.00.
Award of $5,000.00.